         CASE 0:18-cv-02680-JRT-BRT Document 23 Filed 04/20/20 Page 1 of 8



                              UNITED STATES DISTRICT COURT

                                  DISTRICT OF MINNESOTA

    TYLER LUKAT,
                                                       Civil No. 18-2680 (JRT/BRT)
                                  Petitioner,

    v.
                                                                 ORDER
    NATE KNUTSON, in his official capacity as
    Warden of Minnesota Correctional
    Facility - Moose Lake,

                                 Respondent.


         Tyler Lukat, Reg. No. 238850, 92 Magnolia Avenue West, Saint Paul,
         Minnesota 55117, pro se petitioner.

         Peter R. Marker, Assistant Ramsey County Attorney, RAMSEY COUNTY
         ATTORNEY’S OFFICE, 345 Wabasha Street North, Suite 120, Saint Paul,
         Minnesota 55102, for respondent.

         Petitioner Tyler Lukat, a Minnesota prisoner, 1 filed a Petition for Habeas Corpus

pursuant to 28 U.S.C. § 2254. Magistrate Judge Becky Thorson issued a Report and

Recommendation (“R&R”) that concluded Lukat had failed to exhaust state remedies as

required by the statute and recommended that the Court deny the Petition. Lukat filed

an Objection with the Court, arguing that the Magistrate Judge had erred on the question

of exhausting of remedies. Because the Court concludes that Lukat failed to raise his




1
 Although Lukat is no longer imprisoned in MCF-Moose Lake, he remains on supervised
release and is therefore still subject to control of the State.
      CASE 0:18-cv-02680-JRT-BRT Document 23 Filed 04/20/20 Page 2 of 8



federal constitutional claims during his state direct appeal, the Court will overrule Lukat’s

Objection, adopt the R&R, and deny Lukat’s Petition for a Writ of Habeas Corpus.


                                      BACKGROUND


I.     STATE-COURT TRIAL

       On February 4, 2016, prosecutors from the Ramsey County Attorney’s Office

charged Lukat with one count of theft of a motor vehicle and possession of a firearm after

being convicted of a crime of violence. State v. Lukat, No. 62-CR-16-6279 (Minn. Dist. Ct.)

(“Lukat Register”), http://pa.courts.state.mn.us (last visited Apr. 15, 2020). Lukat was

arrested when Saint Paul Police Officer Avery Yager observed a Honda Civic, the license

plate of which matched a Honda Civic that had recently been reported stolen, “slide

through an intersection without stopping.” State v. Lukat, No. A17-0581, 2018 WL

817841, at *1 (Minn. App. Feb. 12, 2018). While searching the car after arresting Lukat,

police found shaved keys, burglary paraphernalia, and a handgun. Id.

       At trial, prosecutors sought to admit Lukat’s three prior motor-vehicle theft

convictions. Lukat, 2018 WL 817841, at *2. In Minnesota, “other-crimes evidence is not

admissible to demonstrate that the defendant (a) has a propensity to commit crimes and

(b) acted in accord with that propensity.” State v. Smith, 932 N.W.2d 257, 266 (Minn.

2019) (citing Minn. R. Evid. 404(b)). However, other-crimes evidence, “called Spreigl

evidence after [the Minnesota Supreme Court’s] decision in State v. Spreigl, 272 Minn.

488, 139 N.W.2d 167 (1965), ‘may be admitted only for limited, specific purposes,’


                                             -2-
      CASE 0:18-cv-02680-JRT-BRT Document 23 Filed 04/20/20 Page 3 of 8



including ‘showing motive, intent, knowledge, identity, absence of mistake or accident,

or a common scheme or plan.’” Id. (quoting State v. Ness, 707 N.W.2d 676, 685 (Minn.

2006)). “Even if offered for one of these purposes, Spreigl evidence will not be admitted

‘if its probative value is substantially outweighed by its tendency to unfairly prejudice the

factfinder.’” Id. (quoting Ness, 707 N.W.2d at 685).

       The prosecution argued that Lukat’s previous convictions should be admitted to

show absence of mistake or accident and “that Lukat knew . . . he did not have consent

to drive the Civic.” Lukat, 2018 WL 817841, at *2. The trial court allowed the convictions

to be admitted. Id. The jury convicted Lukat on both counts. Id.


II.    DIRECT APPEAL

       Lukat appealed his conviction, arguing that the trial court had erred by admitting

the Spreigl evidence because the “probative value of the prior-convictions evidence was

outweighed by its potential for unfair prejudice.” Id. at *3. The Minnesota Court of

Appeals agreed, concluding that the trial court had abused its discretion by allowing the

State to “offer[] the prior-convictions evidence . . . without any of the underlying facts

about the individual prior offenses” because the convictions alone, stripped of their

factual contexts, “showed neither knowledge nor absence of mistake.” Id.

       However, the Court of Appeals did not reverse or order a new trial because it

determined that the error did not significantly affect the verdict. Id. at *4; see Ness,

707 N.W.2d at 681 (noting that a new trial is only necessary when erroneously admitted



                                             -3-
       CASE 0:18-cv-02680-JRT-BRT Document 23 Filed 04/20/20 Page 4 of 8



Spreigl evidence “significantly affected the verdict”).The Court of Appeals pointed to the

trial-court record, which contained “evidence that refuted Lukat’s description of events”

and “DNA evidence and thumbprint evidence that showed that Lukat had touched the

ejection-port area of the gun.” Lukat, 2018 WL 817841, at *4. The panel concluded that

there was “not a reasonable possibility that the wrongfully admitted Spreigl evidence

significantly affected the verdict” and affirmed Lukat’s conviction. Id.

       Lukat filed a petition for review (“PFR”) with the Minnesota Supreme Court.

(Habeas Pet., App’x B (“PFR”), Sept. 14, 2018, Docket No. 1.) He argued that the Court of

Appeals erred in finding the wrongly admitted Spreigl evidence was harmless. (Id. at 6

(“Because the record shows more than a reasonable possibility that the erroneous

admission of the prior crimes evidence significantly affected the jury’s verdicts, this court

should review the court of appeals’ decision and reverse Lukat’ s convictions.”).) The

Minnesota Supreme Court denied the PFR. (Habeas Pet. at 2, Sept. 14, 2018, Docket No.

1.)


III.   HABEAS PETITION

       Lukat filed a petition for a writ of habeas corpus with the Court in September 2018.

(Id.) He argued that the wrongly admitted Spreigl evidence deprived him of his “right to

a fair trial by jury under the Sixth Amendment and Fifth Amendment . . . .” (Id. at 5.) In

an R&R, the Magistrate Judge concluded that, because he had failed to raise his Fifth and

Sixth Amendment arguments in his PFR, Lukat did not meet the requirement in 28 U.S.C.



                                             -4-
      CASE 0:18-cv-02680-JRT-BRT Document 23 Filed 04/20/20 Page 5 of 8



§ 2254(b)(1)(A) that “a person in custody pursuant to the judgment of a State court . . .

exhaust[] the remedies available in the courts of the State ” and that his petition should

be denied. (R&R at 4, 10, Aug. 9, 2019, Docket No. 17.) Lukat filed Objections to the R&R,

in which he argued that the Magistrate Judge had erred when she determined that he

had not raised his federal constitutional claims in his PFR application. (Objs., Sept. 6,

2019, 2 Docket No. 20.)


                                        DISCUSSION

I.     STANDARD OF REVIEW

       Upon the filing of an R&R by a Magistrate Judge, “a party may serve and file specific

written objections to the proposed findings and recommendations.”               Fed. R. Civ.

P. 72(b)(2); accord D. Minn. Local R. 72.2(b)(1). “The district judge must determine de

novo any part of the magistrate judge's disposition that has been properly objected to.”

Fed. R. Civ. P. 72(b)(3); accord D. Minn. Local R. 72.2(b)(3).


II.    LUKAT’S OBJECTIONS

       Lukat objects to the Magistrate Judge’s conclusion that he failed to raise his federal

constitutional claims in his PFR application to the Minnesota Supreme Court. He argues




2
 Ordinarily, a party must file objections to a dispositive motion or prisoner petition within
14 days of being served a copy of the R&R. D. Minn. Local R. 72.2(b)(1). Lukat filed a
motion to extend his time to file on August 20, 2019, which the Court granted. (See Mot.
to Extend, Docket No. 18; Order, Aug. 21, 2019, Docket No. 19.)

                                             -5-
      CASE 0:18-cv-02680-JRT-BRT Document 23 Filed 04/20/20 Page 6 of 8



that his statement in the PFR that “the court of appeals erroneously concluded that the

district court’s error in admitting evidence of Lukat’s prior convictions was ‘harmless’”

was sufficient to put the Minnesota Supreme Court on notice of his Fifth and Sixth

Amendment claims. (Objs. at 3 (quoting PFR at 5).) The Court disagrees.

       Under 28 U.S.C. § 2254, “a petitioner must exhaust available state remedies by

fairly presenting his claim in each appropriate state court.” Nash v. Russell, 807 F.3d 892,

898 (8th Cir. 2015) (cleaned up). “[T]o fairly present a claim, a petitioner is required to

refer to a specific federal constitutional right, a particular constitutional provision, a

federal constitutional case, or a state case raising a pertinent federal constitutional issue.”

Id. (cleaned up).

       The Court cannot read any portion of Lukat’s PFR as referring to any specific federal

constitutional right or case relating to such a right. 3 Indeed, the PFR does not mention

the Constitution or any specific case at all. Instead, it focuses entirely on the state-law

question of whether the Minnesota Court of Appeals erred when it concluded that

although the trial court wrongly admitted the Spreigl evidence, the admission was

harmless error. Because Lukat failed to fairly raise his Fifth and Sixth Amendment

arguments in his PFR, he failed to exhaust state remedies, as required by 28 U.S.C.




3
  Although Lukat is pro se in this case, he was represented by counsel at the time he
submitted his PRF. (See PFR at 1, 6.)

                                              -6-
       CASE 0:18-cv-02680-JRT-BRT Document 23 Filed 04/20/20 Page 7 of 8



§ 2254(b)(1)(A), and the Court cannot grant him a writ of habeas corpus. Therefore, the

Court will overrule Lukat’s Objection, adopt the R&R, and deny his § 2254 Petition.


III.   CERTIFICATE OF APPEALABILITY

       The Magistrate Judge recommended that the Court should not grant Lukat a

Certificate of Appealability (“COA”). (R&R at 9.) Lukat did not specifically object to this

recommendation, as required by D. Minn. Local R. 72.2(b). However, even if Lukat had

objected to this recommendation, the Court would have overruled the objection.

       Generally, one cannot appeal the denial of a § 2254 Petition.               28 U.S.C.

§ 2253(c)(1)(A). However, the Court may issue a COA “if the applicant has made a

substantial showing of the denial of a constitutional right.” Id. § 2253(c)(2). In cases such

as this, where denial of the petition is procedural and the Court does not reach the merits

of the claim, the Court should grant a COA “when the prisoner shows . . . that jurists of

reason would find it debatable whether the petition states a valid claim of the denial of a

constitutional right and that jurists of reason would find it debatable whether the district

court was correct in its procedural ruling.” Slack v. McDaniel, 529 U.S. 473, 484 (2000) .

Because the Court concludes that no other jurist of reason could read the PFR as stating

a valid federal constitutional claim, and because both tests must be satisfied to grant a

COA, the Court will not grant one Lukat.




                                             -7-
     CASE 0:18-cv-02680-JRT-BRT Document 23 Filed 04/20/20 Page 8 of 8



                                       ORDER

      Based on the foregoing, and all the files, records, and proceedings herein, IT IS

HEREBY ORDERED that:

      1.    Petitioner’s Objection to the Report and Recommendation [Docket No. 20]

is OVERRULED;

      2.    The Report and Recommendation [Docket No. 17] is ADOPTED; and

      3.    Petition for a Writ of Habeas Corpus [Docket No. 1] is DENIED.

      LET JUDGMENT BE ENTERED ACCORDINGLY.


DATED: April 20, 2020                          _____                     ______
at Minneapolis, Minnesota.                            JOHN R. TUNHEIM
                                                          Chief Judge
                                                  United States District Court




                                         -8-
